Judgment, Supreme Court, New York County, rendered June 18, 1976, convicting the defendant of two counts of rape in the first degree and one count of sodomy in the first degree, and sentencing him to concurrent indeterminate terms of 8 Vá to 25 years on one count of rape and the sodomy conviction, and to a consecutive indeterminate term of 8 Vi to 25 years on the remaining rape conviction, unanimously modified, on the law and in the exercise of discretion, to reduce the sentence to concurrent terms of 5 to 15 years on each of the counts, and, as so modified, affirmed. Pursuant to section 70.30 (subd 1, pars [b], [c]) of the Penal Law, the sentence with the consecutive terms would be 8 Vs to 30 years. In view of the circumstances in which these crimes occurred, we deem such sentence to be excessive to the extent indicated. Concur—Kupferman, J. P., Birns, Capozzoli and Markewich, JJ.